DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving one or more calendar events associated with a user from a web-based service indicating an event type, a location, a date, and a time associated with each of the one or more calendar events, wherein the web-based service comprises one of a calendar service and a transportation service; identifying at least one of the one or more calendar events that qualifies for mileage tracking based on the event type associated with the calendar event;33Docket No. 829.0001 at the date and time of a qualifying calendar event, identifying a current location of the user, and upon
determining that the user’s current location is a location associated with the qualifying calendar event, providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity. That is, the limitations can be performed by organizing human activity or via mental process. These limitations are fall under the commercial interaction of the “certain methods of organizing human activity” group, and/or observation, evaluation, judgement, or opinion of the “mental process” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computer system and device (processors) in a network (web based) environment. The processors in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. These generic processor limitations are no more than mere instructions to apply the exception using generic computer components. The network (web based) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).


Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites corresponding apparatus equivalents of claim 1. This claim is similarly rejected under the same rationale as claim 1, supra.

Claim 16 recites similar limitations as claim 1, supra. Additionally, claim 16 also recites a user interface for displaying the estimated mileage calculation. This user interface as an additional element is analyzed under Step 2A2 to determine if it integrates the abstract idea into a practical application. The user interface (display) is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 12 recites wherein: receiving the one or more calendar events comprises querying the web based service associated with a user profile and retrieve calendar events stored in association with the web based service; and identifying the qualifying calendar event comprises identifying a calendar type associated with the calendar event based on at least one of a calendar application type, a calendar type, and a user indication of an event type.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11, and the additional elements are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claim 13 recites tracking the times and locations associated with a plurality of qualifying calendar events in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event having associated calendar event data; and notifying the user that the additional qualifying event having the associated calendar event data was created.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11. Furthermore, the machine learning system is recited in a generic manner, that performs generic data processing. Therefore, it does not integrate the abstract idea into a practical application. Also, the additional elements of processor and repository (database) are as addressed in the Steps 2A2 and B in the claim 11 analysis above Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claim 14 recites wherein determining that the user’s current location is at the location associated with the qualifying calendar event comprises determining that Global Positioning System (GPS) coordinates of the34Docket No. 829.0001 user correspond to an address associated with the qualifying calendar event.  
These limitations include an additional element of using a GPS to determine a user location. This is simply an extra-solution activity (under Step 2A2). Under Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the GPS used is anything but generic, and Official Notice is hereby taken that the concept of using GPS to determine the location of a user is well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the steps of using a GPS in this manner is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 15 recites  wherein providing an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event comprises calculating the estimated mileage calculation based on at least one of a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event and a current auto mileage calculating algorithm and displaying the estimated mileage calculation on a user interface to an application.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 11. Displaying information on a user interface and the use of the generic processors do not integrate the abstract idea into a practical application as analyzed in Steps 2A2 and B, above.  The claim is similarly rejected under the same rationale as claim 11, supra.
Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claims 2 recite additionally wherein to receive the one or more calendar events includes querying the web based service associated with a user profile and retrieve calendar events stored in association with the web based service.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra..
 

Claim 3 recites tracking the times and locations associated with a plurality of qualifying calendar events in a cloud-based data repository to be ingested by a machine learning system to create at least one additional qualifying calendar event having associated calendar event data. 
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. Furthermore, the machine learning system is recited in a generic manner, that performs generic data processing. Therefore, it does not integrate the abstract idea into a practical application. Also, the additional elements of processor(s) and repository (database) are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 
Claims 4-5 recite notifying the user that the additional qualifying event having the associated calendar event data was created; wherein to identify the qualifying calendar event includes identifying a calendar type associated with the calendar event based on at least one of a calendar application type, a calendar type, and a user indication of an event type.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. The additional elements of processor(s) are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 6 recites wherein to determine the user’s current location is at a location associated with the qualifying calendar event includes determining that Global Positioning System (GPS) coordinates of a user correspond to an address associated with the qualifying calendar event.  
These limitations include an additional element of using a GPS to determine a user location. This is simply an extra-solution activity (under Step 2A2). Under Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the GPS used is anything but generic, and Official Notice is hereby taken that the concept of using GPS to determine the location of a user is well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the steps of using a GPS in this manner is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 7-9 recite wherein to provide an estimated mileage calculation based at least in part on the location associated with the qualifying calendar event, includes calculating the estimated mileage calculation 32Docket No. 829.0001 based on a distance estimation from a default address associated with the user to an address associated with the qualifying calendar event; calculating the estimated mileage calculation using a current auto mileage calculating algorithm and display the estimated mileage calculation on a user interface to an application; or calculating the estimated mileage calculation using a current auto mileage calculating algorithm and export the estimated mileage calculation to an application.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1. Displaying information on a user interface and the use of the generic processors do not integrate the abstract idea into a practical application as analyzed in Steps 2A2 and B, above. The additional elements of processor(s) and display are as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 10 recites wherein the qualifying calendar event further indicates names of additional event participants and receipts associated with the calendar event.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 1, above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 17 recites wherein the one or more events comprise a transportation event and wherein the locations associated with the qualifying event comprises at least one of a pick-up location and a drop-off location of a trip.  
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, these claims are similarly rejected under the same rationale as claim 16, supra.

Claim 18 recites wherein to receive one or more events from the web based transportation service, directing the synchronization of event data from the web based transportation service.
Synchronizing data is simply an extra-solution activity (under Step 2A2). Under Step 2B, it is re-evaluated to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the synchronization is anything but generic, and Official Notice is hereby taken that this concept well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the step of synchronizing data in this manner is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim 19 recites wherein the estimated mileage calculation is provided to a driver of a transportation application based at least in part on the locations associated with the qualifying event, and wherein the estimated mileage calculation is provided to a rider of a transportation application based at least in part on the locations associated with the qualifying event. 
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, this claim is similarly rejected under the same rationale as claim 16, supra.
 

Claim 20 recites wherein the qualifying event further indicates names of additional transportation event riders and receipts associated with the event.
These limitations further narrow the abstract idea, but they are nonetheless part of the abstract idea identified in claim 16, above. Therefore, this claim is similarly rejected under the same rationale as claim 16, supra.




Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/2022, with respect to the independent claims 1, 11 and 16 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
However, Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the interaction between the computing device and the web based service to receive calendar event, and the interaction between a computing apparatus and a user computing device to receive location data at a particular date and time do not fall into any of the enumerated categories of abstract idea.
Examiner respectfully disagrees. These interactions are simply implemented in a networking environment where information is exchanged. The network environment is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.
Applicant further argues that the claimed limitation integrates into a practical application (citing paragraphs 0027-0028 of the Specification).
	Examiner respectfully disagrees. Examiner notes that the step of determining which trips qualify as a business purpose without the need for a user input or additional processing of tracked trip mileages is simply based on rules including a user indication of an event type (paragraph 0032 of the Specification). Automation same using processors does not integrated the abstract idea into a practical application. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, III et al., (USPAP 2020/0042949) teaches an automated calendar event association via implicit tagging (0004, 0020).
Hager (CA 2594039) teaches a method and system for accurate reconstruction of mileage report (0003-0011, 0026).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691